Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Acknowledgement

Receipt is acknowledged of the Amendment filed 12/22/2020.


Reasons for Allowance
Claims 25-28, 30-34, and 36-39 are allowable over the prior art of record.
The following is an examiner's statement of reasons for allowance: the prior art, either singly or in combinations, fails to anticipate or render obvious an LED lighting system comprising, among other things: a switch configured to enable a change in a color of light emitted from the at least one lighting device to be set by an end user by causing one of at least a change in current or turning 'on' or 'off the at least one LED with the different phosphor coating of the at least two LEDs in the at least one LED circuit, and wherein the at least one LED circuit and the switch are integrated within the at least one lighting device such that the switch is positioned to enable actuation by the end user (claim 25); a switch, wherein the switch is an end user controlled switch, wherein the switch is configured to enable a change in a color of light emitted from the at least one lighting device to be set by an end user by causing one of at least a change in current or turning 'on' or 'off the at least one LED with the different phosphor coating of the at least two LEDs in the at least one LED circuit, wherein the at least one LED circuit is electrically configured by the end user controlled switch to be driven at one or more of multiple voltage levels, multiple current levels, or multiple brightness levels in response to the end user controlled switch (claim 32); and a switch controllable by an end user to change a color of light emitted from the at least one lighting device by causing one of at least a change in current or turning 'on' or 'off the at least one LEDs with the different phosphor coating of the two or more LEDs in the LED circuit, and wherein the at least one lighting device, the LED circuit, the at least one driver, and the switch are integrated in the lighting system such that the switch is positioned to enable actuation by the end user (claim 38), as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D CHANG/Primary Examiner, Art Unit 2844